NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JUL 7 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

In re: YAN SUI,                                  No. 13-55956

               Debtor,                           D.C. No. 8:13-cv-00519-MWF


RICHARD ALAN MARSHACK,                           MEMORANDUM*

               Plaintiff - Appellee,

  v.

PEI-YU YANG,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Pei-Yu Yang appeals pro se from the district court’s judgment in an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adversary proceeding brought by the bankruptcy trustee Richard Alan Marshack

alleging that debtor Yan Sui fraudulently transferred his interest in real property to

Yang. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo,

Conlon v. United States, 474 F.3d 616, 621 (9th Cir. 2007), and we affirm.

      The district court properly granted summary adjudication on the trustee’s

fraudulent transfer claims under California Civil Code §§ 3439.04 and 3439.05

because Yang admitted that Sui transferred his interest in the real property to her

without receiving anything in exchange for the transfer and did so with the intent

to hinder, delay or defraud his creditors, and because Yang did not bring a motion

to withdraw her admissions under Federal Rule of Civil Procedure 36(b). See Fed.

R. Civ. P. 36(b) (“A matter admitted under this rule is conclusively established

unless the court, on motion, permits the admission to be withdrawn or amended.”);

Conlon, 474 F.3d at 621 (“Unanswered requests for admissions may be relied on as

the basis for granting summary judgment.”); see also Fed. R. Bankr. P. 7036

(applying Federal Rule of Civil Procedure 36 in bankruptcy adversary

proceedings).

      Yang’s contentions that the requests for admissions were defective and

invalid, that the trustee’s complaint was invalid and untimely, and that the

bankruptcy court lacks jurisdiction over the adversary proceeding are


                                           2                                    13-55956
unpersuasive.

      We deny all pending motions and requests, including Sui’s motion to

intervene, filed on February 18, 2014.

      AFFIRMED.




                                         3                                  13-55956